DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1, 5, 9, 13, and 18-19 have been canceled. Claims 2-4, 6-8, 10-12 and 14-17 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 10, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0112772 A1 to Kingori in view of U.S. Pub. No. 2016/0259503 A1 to Kitch in further view of U.S. Pub. No. 2020/0037048 A1 to Cheung and in further view U.S. Patent No. 9,082,092 B1 to Henry.
As to claim 2, 10 and 17, Kingori discloses a method for playing a video, comprising:
displaying a video production interface, wherein the video production interface comprises a special control (Kingori Fig. 6A-D, ¶0083-0084, 0086, 0089, displaying video dashboard interface, where the video dashboard interface includes video editing functions area/region and menu 602);
obtaining a first video that is inserted by the video editing function selection area (Kingori Fig. 6A-D, ¶0084-0088, 0090, obtaining a plurality videos that is added/inserted by the video adding interface, e.g. drag and drop video file here);
displaying a plot development setting interface of the first video, wherein the plot development setting interface comprises the video editing function selection area, the special control and a plot development selection window Kingori Fig. 6A-D, ¶0084-0088, 0090, displaying branching-plot GUI of the video including video editing area, menu 602 and branching plot question text windows 612);
receiving a second video and a target prompt message corresponding to the second video that are inserted in the plot development selection window (Kingori Fig. 6A-D, ¶0084-0088, 0093, receiving a plurality videos and a text of the branching-plot in the plot GUI);
establishing a corresponding relationship between the first video and the target prompt message (Kingori Fig. 6, ¶0084-0088, 0090, 0093, each of the plurality of videos having a plurality of branches with text of the branching-plot);
establishing a corresponding relationship between the second video and the target prompt message (Kingori Fig. 6, ¶0084-0088, 0090, 0093, each of the plurality of videos having a plurality of branches with text of the branching-plot).
uploading the first video, the target prompt message, the second video, the corresponding relationship between the first video and the target prompt message and the corresponding relationship between the target prompt message and the second video to a server (Kingori Fig. 1-3, ¶0036-0037, 0048-0049, 0052, 0063-0064. uploading the plurality of videos and the corresponding branching question text nodes to the server);
playing the first video (Kingori Fig. 3-5, ¶0075-0076, 0081, playing current video node);
displaying the target prompt message on a first plot development selection interface of the first video in response to end of playing of the first video (Kingori 
Kingori does not expressly disclose wherein the video production interface comprises a video editing function selection area;
displaying a plot development setting interface of the first video in response to a tap operation on the special control, wherein the plot development setting interface comprises the special control;
receiving a title message corresponding to the first video, the target prompt message being a title message of the second video;
playing the first video;
displaying the target prompt message on a first plot development selection interface of the first video in the form of a button in response to 
playing the second video corresponding to the target prompt message in response to the button being selected.
Kitch discloses wherein the video production interface comprises a video editing function selection area and a special control (Kitch Fig. 5-10, ¶0124-0126, video builder interface including video editing selection region/area and icon 972);
displaying a plot development setting interface of the first video in response to a tap operation on the special control, wherein the plot development setting interface comprises the video editing function selection area and the special control (Kitch Fig. 5-10, ¶0124-0126, displaying display area 502 with 
uploading the first video, the target prompt message, the second video, the corresponding relationship between the first video and the target prompt message and the corresponding relationship between the target prompt message and the second video to a server (Kitch Fig. 5-10, 12, ¶0037-0039, 0124-0126, 0128-0131, 0140, 0144, 0149, uploading/transmitting the plurality of videos with the corresponding text quizzes for each video lesson to server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kingori by wherein the video production interface comprises a video editing function selection area and displaying a plot development setting interface of the first video in response to a tap operation on the special control, wherein the plot development setting interface comprises the special control as disclosed by Kitch. The suggestion/motivation would have been in order to provide a user interface that allows the editor/user to select a plurality of different icons/buttons to bring up further editing options thereby enhancing the editor/user experience.
Kingori and Kitch do not expressly disclose receiving a title message corresponding to the first video, the target prompt message being a title message of the second video;
displaying the target prompt message on a first plot development selection interface of the first video in the form of a button in response to playing of the first video; and

Cheung discloses receiving a title message corresponding to the first video, the target prompt message being a title message of the second video (Cheung ¶0048-0053, 0057-0059, receiving description of the decision to be made e.g. “Where to you want to go?” regarding the first video segment and further including another description of the decision and available decision options of the second video segment).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kingori and Kitch by receiving a title message corresponding to the first video, the target prompt message being a title message of the second video as disclosed by Cheung. The suggestion/motivation would have been in order to provide a visual description of each decision to be made during the playback of the video allowing the user to make a decision enhancing the user’s experience.
Kingori, Kitch and Cheung do not expressly disclose displaying the target prompt message on a first plot development selection interface of the first video in the form of a button in response to playing of the first video; and
playing the second video corresponding to the target prompt message in response to the button being selected.
Henry discloses playing the first video (Henry col. 14, ll. 22-39, col. 15, ll. 4-39, playing the first video segment);
Henry col. 14, ll. 22-39, col. 15, ll. 4-39, displaying data indicating go left or right with left button and right button on storyline option prompt 740 of the first video segment in response to playing the first video segment); and
playing the second video corresponding to the target prompt message in response to the button being selected (Henry col. 14, ll. 22-39, col. 15, ll. 4-39, playing second video segment corresponding to user selection of the left/right button selection).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kingori, Kitch and Cheung by displaying the target prompt message on a first plot development selection interface of the first video in the form of a button in response to playing of the first video; and playing the second video corresponding to the target prompt message in response to the button being selected as disclosed by Henry. The suggestion/motivation would have been in order to provide a user interface that allow the user to select options in a form of buttons for selection enhancing the user’s experience.
As to claims 3 and 11, Kingori discloses the plot development selection window comprises a video insert button and a prompt message insert button (Kingori Fig. 6A-D, ¶0084-0088, 0093-0094, GUI including video insert icon and branch icon 620);
Kingori Fig. 6A-D, ¶0084-0088, 0093-0094, GUI including video insert icon to insert a plurality of videos corresponding to branching-plot question text); and 
the prompt message insert button is configured to insert the target prompt message (Kingori Fig. 6A-D, ¶0084-0088, 0093-0094, branch icon 620 to insert/add question text).
As to claims 7 and 15, Kingori discloses displaying a second plot development selection interface in response to end of playing of the second video, wherein the second plot development selection interface comprises a second plot prompt message comprising a plurality of prompt messages, each prompt message corresponding to a plot development direction of the second video (Kingori Fig. 3-5, ¶0075-0076, 0081, displaying question text corresponding to each video node after finishing playing and displaying the question text and choice text corresponding to the video node).
As to claims 8 and 16, Cheung and Henry disclose wherein the first plot development selection interface further comprises a title message corresponding to the first video, and the second plot development selection interface further comprises a title message corresponding to the second video (Cheung ¶0048-0053, 0057-0059, receiving description of the decision to be made e.g. “Where to you want to go?” regarding the first video segment and further including another description of the decision and available decision options of the second video segment and Henry col. 14, ll. 22-39, col. 15, ll. 4-39, .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0112772 A1 to Kingori in view of U.S. Pub. No. 2016/0259503 A1 to Kitch in further view of U.S. Pub. No. 2020/0037048 A1 to Cheung in further view U.S. Patent No. 9,082,092 B1 to Henry and in further view of U.S. Pub. No. 2019/0321726 A1 to Sack.
As to claims 4 and 12, Kingori, Kitch, Cheung and Henry do not expressly disclose wherein the plot development selection window further comprises a title insert button, and the title insert button is configured to insert the title message corresponding to the first video.
Sack discloses wherein the plot development selection window further comprises a title insert button, and the title insert button is configured to insert the title message corresponding to the first video (Sack Fig. 9A, ¶0211, narrative presentation creation window including a title text field to accept the entry of a title of the video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kingori, Kitch, Cheung and Henry by wherein the plot development selection window further comprises a title insert button, and the title insert button is configured to insert the title message corresponding to the first video as disclosed by Sack. The .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0112772 A1 to Kingori in view of U.S. Pub. No. 2016/0259503 A1 to Kitch in further view of U.S. Pub. No. 2020/0037048 A1 to Cheung in further view U.S. Patent No. 9,082,092 B1 to Henry and in further view of U.S. Pub. No. 2007/0143493 A1 to Mullig.
As to claims 6 and 14, Kingori discloses receiving the first video and the first plot prompt message corresponding to the first video (Kingori Fig. 3-5, ¶0075-0076, 0081, receiving video and question text and choice text).
Kingori, Kitch, Cheung and Henry do not expressly disclose wherein before playing the first video, the method further comprises: sending a request for playing the first video to the server in response to receipt of the play instruction for the first video.
Mullig discloses wherein before playing the first video, the method further comprises: sending a request for playing the first video to the server in response to receipt of the play instruction for the first video (Mullig ¶0061, sending request to server to stream/play in response to the user selecting to stream/play the video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kingori, Kitch, Cheung Henry by wherein before playing the first video, the method further comprises: sending a request for playing the first video to the server in response to receipt of the play instruction for the first video as disclosed by Mullig. The suggestion/motivation would have been in order to provide the user selected video for playing from a remote server enhancing user’s experience.

Response to Arguments
Applicant's arguments with respect to claims 2-4, 6-8, 10-12 and 14-17 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Claims 2-4, 6-8, 10-12 and 14-17 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KYU CHAE/
Primary Examiner, Art Unit 2426